106 F.3d 389
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dexter Drake COFFIN, III, Plaintiff-Appellant,v.Ronald J. ANGELONE, Director, Virginia Department ofCorrections, Defendant-Appellee.
No. 96-6617.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 26, 1996.Decided Jan. 24, 1997.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-96-8)
Dexter Drake Coffin, III, Appellant Pro Se.  Linwood Theodore Wells, Jr., Assistant Attorney General, Richmond, Virginia, for Appellee.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. § 2254 (1988) petition.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Coffin v. Angelone, No. CA-96-8 (E.D.Va. Apr. 10, 1996).  Additionally, we deny Appellant's motions for:  1) a stay of his state court conviction;  2) bail pending his appeal;  3) an expedited appeal;  and 4) oral argument.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED